DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on May 29, 2019.  In virtue of this communication, claims 1-20 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A model generation apparatus comprising … “generate a prediction model representing a relationship of the processing parameters by using the acquired measurement data, assuming that heat with a heat quantity proportional to a temperature difference between adjacent zones moves between the zones, heat with a heat quantity proportional to a temperature difference between the temperature regulator and each zone moves between the temperature regulator and the zone, heat with a heat quantity calculated from the value of the factor related to the power flowing to the heater of each zone is input to the corresponding zone, and a quantity of heat input and a quantity of heat output in each zone are consistent with each other”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-15 are allowed as being dependent on claim 1).
A non-transitory computer-readable storage medium storing a model generation program that causes a computer to execute a process comprising: … “generating a prediction model representing a relationship of the processing parameters by using the measurement data acquired at the acquiring, assuming that heat with a heat quantity proportional to a temperature difference between adjacent zones moves between the zones, heat with a heat quantity proportional to a temperature difference between the temperature regulator and each zone moves between the temperature regulator and the zone, heat with a heat quantity calculated from the value of the factor related to the power flowing to the heater of each zone is input to the corresponding zone, and a quantity of heat input and a quantity of heat output in each zone are consistent with each other”, in combination with the remaining claimed limitations as claimed in independent claim 16.
A model generation method comprising … “generating a prediction model representing a relationship of the processing parameters by using the measurement data acquired at the acquiring, assuming that heat with a heat quantity proportional to a temperature difference between adjacent zones moves between the zones, heat with a heat quantity proportional to a temperature difference between the temperature regulator and each zone moves between the temperature regulator and the zone, heat with a heat quantity calculated from the value of the factor related to the power flowing to the heater of each zone is input to the corresponding zone, and a quantity of heat input and a quantity of heat output in each zone are consistent with each other”, in combination with the remaining claimed limitations as claimed in independent claim 17.
A model generation apparatus comprising … “generate a prediction model representing a relationship of the processing parameters by using the acquired measurement data, assuming that heat with a heat quantity proportional to a temperature difference between adjacent zones moves between the zones, heat with a heat quantity proportional to a temperature difference between the temperature regulator and each zone moves between the temperature regulator and the zone, heat with a heat quantity calculated from the value of the factor related to the power flowing to the heater of each zone is input to the corresponding zone, and a quantity of heat input and a quantity of heat output in each zone are consistent with each other”, in combination with the remaining claimed limitations as claimed in independent claim 18.
A non-transitory computer-readable storage medium storing a model generation program that causes a computer to execute a process comprising … “generating a prediction model representing a relationship of the processing parameters by using the measurement data acquired at the acquiring, assuming that heat with a heat quantity proportional to a temperature difference between adjacent zones moves between the zones, heat with a heat quantity proportional to a temperature difference between the temperature regulator and each zone moves between the temperature regulator and the zone, heat with a heat quantity calculated from the value of the factor related to the power flowing to the heater of each zone is input to the corresponding zone, and a quantity of heat input and a quantity of heat output in each zone are consistent with each other”, in combination with the remaining claimed limitations as claimed in independent claim 19.

A model generation method comprising … “generating a prediction model representing a relationship of the processing parameters by using the measurement data acquired at the acquiring, assuming that heat with a heat quantity proportional to a temperature difference between adjacent zones moves between the zones, heat with a heat quantity proportional to a temperature difference between the temperature regulator and each zone moves between the temperature regulator and the zone, heat with a heat quantity calculated from the value of the factor related to the power flowing to the heater of each zone is input to the corresponding zone, and a quantity of heat input and a quantity of heat output in each zone are consistent with each other”, in combination with the remaining claimed limitations as claimed in independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Miya et al. – US 2012/0186745
Prior art Tandou et al. – US 2011/0132541
Prior art Donohue et al. – US 2005/0115824


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        April 16, 2022